Citation Nr: 9907545	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-32 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
fracture, anterior superior margin L-4.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran has verified active service from September 1971 
to August 1974, and from November 1974 to August 1975.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in St. Petersburg, Florida 
(hereinafter RO).  


FINDING OF FACT

The veteran's service-connected fracture, anterior superior 
margin L-4, is manifested by severe limitation of motion, 
with pain and neurological involvement.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
fracture, anterior superior margin L-4, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285-5292 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA outpatient and examination reports have 
been included in his file.  Upon review of the entire record, 
the Board concludes that the data currently of record provide 
a sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

With respect to the veteran's claim, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155.  
The average impairment is set forth in the VA's SCHEDULE FOR 
RATING DISABILITIES, codified in C.F.R. Part 4 (1998), which 
includes diagnostic codes that represent particular 
disabilities.  The pertinent diagnostic codes and provisions 
will be discussed below as appropriate.

The veteran's service medical records reveal that the veteran 
fell backwards over a 6-foot wall in 1975.  An x-ray revealed 
a fracture of the anterior superior margin at the L-4 level.  
The veteran's service separation examination was negative for 
any abnormality of the spine.  Subsequent to service 
discharge, a VA examination conducted in 1994, found 
limitation of motion of the lumbar spine with some decreased 
sensation to pin prick of the lateral thigh, left leg only.  
There were no fixed deformities and no tenderness to 
palpation.  X-ray of the lumbosacral spine was negative.  

Based on this examination, service connection for fracture, 
anterior superior margin L-4, was granted an a 20 percent 
disability rating was assigned under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5292.  Under the 
provisions of Diagnostic Code 5285, residuals of a spine 
fracture injury with cord involvement are rated 100 percent 
disabling, where the veteran is bedridden or where the 
veteran requires long leg braces; without cord involvement, 
but with abnormal mobility requiring a neck brace (jury 
mast), a 60 percent rating is assigned.  In other cases, the 
residuals will be rated according to definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.  Under the provisions of Diagnostic Code 5292, a 10 
percent rating is assigned where there is evidence of slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating is assigned where there is moderate limitation of 
motion and a 40 percent rating is assigned when there is 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

A VA examination conducted in 1997, reported complaints of 
pain on the lower back and on the back of both legs, right 
more than left.  Also reported was numbness on the right 
toes.  The veteran reported flare-ups daily especially every 
morning.  On examination, no postural abnormalities or fixed 
deformities were found.  Muscle spasm was not demonstrated.  
Forward flexion was from 0 degrees to 25 degrees.  Backward 
extension could not be performed.  Left and right lateral 
flexion was from 0 degrees to 10 degrees.  Rotation to the 
right and left was from 0 degrees to 15 degrees.  The 
examiner noted that the normal range of motion for the lumbar 
spine were forward flexion to 95 degrees, backward extension 
to 35 degrees, right and left lateral flexion was 40 degrees, 
and rotation to the left and right was 35 degrees.  The 
examiner noted that pain limited the range of motion about 50 
percent or more during flare-ups as demonstrated by asking 
the veteran to his back several times.  Pain on all motion 
was objectively shown.  There was tenderness to palpation on 
the levels of L2, L3, and L4.  Straight leg raising was 
positive at 20 degrees on the right and positive at 30 
degrees on the left.  Active and passive range of motion were 
the same.  There was excess fatigability which was pronounced 
after performing only 3 to 4 forward flexions.  Poor 
coordination was also present.  The movement against 
resistance decreased.  The veteran was unable to squat or 
kneel.  Deep tendon reflexes were 2+ on the left and 1+ on 
the right.  The sensorium was decreased on the right leg.  
The diagnosis was mechanical lower back pain syndrome, 
severe.  The veteran rated the pain in the morning as 10 on a 
scale of 1 to 10; about 7 and constant later in the day.

Based on this examination, a 40 percent disability rating was 
assigned by the RO by a rating decision in 1998 for fracture, 
anterior superior margin L-4, as severe limitation of motion 
of the lumbar spine was shown.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Upon review of the evidence of record, the Board finds that 
the criteria for a rating in excess of  40 percent for 
fracture, anterior superior margin L-4, have not been shown.  
A 40 percent rating is the maximum disability rating under 
Diagnostic Code 5292.  Entitlement to a higher evaluation 
under Diagnostic Code 5285 is also not warranted as a 
demonstrable deformity of the vertebral body has not been 
shown, nor is there evidence that the veteran's fracture has 
resulted in abnormal mobility requiring a neck brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  Additionally, 
although neurologic involvement has been shown, there is no 
objective evidence of persistent symptoms to include muscle 
spasm or absent ankle jerk.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  

In evaluating service-connected disabilities, the Board 
considers functional impairment due to pain.  A determination 
of the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (1998).  Functional loss contemplates the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. §§ 4.40, 4.45 (1998).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, since the veteran is in receipt of the maximum 
evaluation for limitation of motion, DeLuca is no longer 
applicable.  Johnston v. Brown, 10 Vet. App. 218 (1997).

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board has reviewed the record with these mandates in mind 
and finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, (emphasis in the original).  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected low back disorder, 
rather than as a disagreement with the original rating award 
for this disorder.  However, the August 1995 statement of the 
case and the supplemental statement of the cases have 
provided the veteran with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation for the 
veteran's service-connected low back disorder.  In addition, 
the veteran's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected low back disorder.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In this case, the RO granted service connection and 
originally assigned a 20 percent disability rating for 
fracture of the anterior superior margin, L4 as of the date 
his claim was received, April 29, 1994.  See 38 C.F.R. 
§ 3.400 (1998).  Subsequent to this decision, the RO granted 
a 40 percent disability rating, effective as of April 29, 
1994.  After review of the evidence, there is no medical 
evidence of record that would support a rating in excess of 
40 percent for the disability at issue at any time subsequent 
to the date of receipt of the veteran's claim, April 29, 
1994.  Id.; Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  


ORDER

A rating in excess of 40 percent for fracture, anterior 
superior margin L-4, is denied. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

